Exhibit 10.23

 

EMPLOYMENT AND NON-COMPETITION AGREEMENT

(Robert M. Moore)

 

This EMPLOYMENT AND NON-COMPETITION AGREEMENT (this “Agreement”), dated as of
April 1, 2006, is between The Sheridan Group, Inc., a Maryland corporation (the
“Employer”), and Robert M. Moore (the “Employee”).

 

WHEREAS, the Employer wishes to employ the Employee as an executive officer of
the Employer, and the Employee wishes to work as an executive officer of the
Employer, on the terms set forth below.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

§1.           EMPLOYMENT. The Employer hereby employs the Employee, and the
Employee hereby accepts employment, upon the terms and subject to the conditions
hereinafter set forth.

 

§2.           DUTIES. The Employee shall be employed as the President and Chief
Operating Officer of The Dingley Press, a Maine corporation. In such capacity,
the Employee shall have the executive responsibilities and duties assigned by
the Employer’s Board of Directors (the “Board”) and shall report directly to the
President of the Employer. The Employee agrees to devote his full time and best
efforts to the performance of his duties to the Employer. Nothing contained
herein shall be construed as prohibiting the Employee from serving as a director
of any entity that is not in the Designated Industry, as defined in §8, so long
as such activity does not involve a substantial time commitment and otherwise
does not interfere with the performance of his duties under this Agreement.

 

§3.           TERM. The term of employment of the Employee hereunder shall
commence on April 1, 2006 (the “Commencement Date”) and shall continue until
April 1, 2007 (the “Initial Term”), unless earlier terminated pursuant to §6,
and shall be renewed automatically for additional one (1) year terms thereafter
unless terminated by either party by written notice to the other party given at
least ninety (90) days prior to the expiration of the then current term.

 

§4.           COMPENSATION AND BENEFITS. During the term of the Employee’s
employment hereunder, in consideration for the services of the Employee
hereunder, the Employer shall compensate the Employee as follows:

 

(a)           Base Salary. The Employer shall pay the Employee, in accordance
with the Employer’s current payroll practices, a base salary (the “Base
Salary”). The Base Salary will be paid at an annual rate of $225,000. The Base
Salary may be increased from time to time at the discretion of the Board and is
in addition to the other benefits set forth herein.

 

(b)           Management Incentive Bonus. The Employee shall be eligible to
receive from the Employer, for each of the fiscal years of the Employer ended
after the date hereof, a management incentive bonus (the “Incentive Bonus”) in
an amount up to fifty percent (50%) of the Base Salary for such fiscal year, in
accordance with an incentive bonus plan to be adopted by the Board prior to the
end of the first fiscal quarter for each such fiscal year. The Incentive Bonus
for each fiscal year shall be paid within 30 days after the completion of the
Employer’s audited financial statements for such fiscal year.

 

(c)           Insurance; Other Benefits. Accident, disability, and health
insurance for the Employee shall be provided by the Employer under group
accident, disability, and health insurance plans maintained by the Employer for,
and on the terms and conditions generally applicable to, its full-time, salaried
employees as such employment benefits may be modified from time to time by the
Employer for all full-time, salaried employees. The amount and extent of such
coverage shall be subject to the discretion of the Board. The Employee shall
also be eligible to participate in any deferred compensation or

 

--------------------------------------------------------------------------------


 

retirement plans maintained by the Employer, in accordance with the terms of
such plans as in effect from time to time.

 

§5.           EXPENSES. The Employer shall reimburse the Employee for all
reasonable expenses of types authorized by the Employer and incurred by the
Employee in the performance of his duties hereunder. The Employee shall comply
with such budget limitations and approval and reporting requirements with
respect to expenses as the Employer may establish from time to time.

 

§6.           TERMINATION. The Employee’s employment hereunder shall commence on
the Commencement Date and continue until the expiration of the Initial Term, and
any extension of such term pursuant to §3, except that the employment of the
Employee hereunder shall earlier terminate:

 

(a)           Death or Disability. Upon the death of the Employee during the
term of his employment hereunder or, at the option of the Employer, in the event
of the Employee’s physical or mental disability, upon thirty (30) days’ written
notice from the Employer. The Employee shall be deemed disabled if an
independent medical doctor (selected by the Employer’s health or disability
insurer) certifies that the Employee has for 180 days, consecutive or
non-consecutive, in any twelve (12) month period been physically or mentally
disabled in a manner which seriously interferes with her ability to perform his
responsibilities under this Agreement. Any refusal by the Employee to submit to
a medical examination for the purpose of certifying physical or mental
disability under this §6(a) shall be deemed to constitute conclusive evidence of
the Employee’s physical or mental disability.

 

(b)           For Cause. For “Cause” immediately upon written notice by the
Employer to the Employee. For purposes of this Agreement, a termination shall be
for Cause if any one or more of the following has occurred:

 

(i)            the Employee shall have committed an act of fraud, embezzlement
or misappropriation against the Employer, including, but not limited to, the
offer, payment, solicitation or acceptance of any unlawful bribe or kickback
with respect to the Employer’s business; or

 

(ii)           the Employee shall have been convicted by a court of competent
jurisdiction of, or pleaded guilty or nolo contendere to, any felony or any
crime involving moral turpitude; or

 

(iii)          the Employee shall have refused, after explicit written notice,
to obey any lawful resolution of or direction by the Board which is consistent
with his duties hereunder; or

 

(iv)          the Employee has been chronically absent from work (excluding
vacations, illnesses or leaves of absence approved by the Board); or

 

(v)           the Employee shall have failed to perform the duties incident to
his employment with the Employer on a regular basis, and such failure shall have
continued for a period of twenty (20) days after written notice to the Employee
specifying such failure in reasonable detail (other than as a result of the
Employee’s Disability); or

 

(vi)          the Employee shall have engaged in the unlawful use (including
being under the influence) or possession of illegal drugs on the Employer’s
premises; or

 

(vii)         the Employee shall have breached any one or more provisions of the
Stock Purchase Agreement, dated as of August 1, 2003, among the Employer and its
stockholders as amended and in effect from time to time, and such breach shall
have continued for a period of ten (10) days after written notice to the
Employee specifying such breach in reasonable detail.

 

--------------------------------------------------------------------------------


 

(c)           Resignation Without Good Reason; Without Cause. Upon thirty (30)
days’ written notice by the Employer to the Employee or by the Employee to the
Employer without Good Reason (as defined below).

 

(d)           Resignation With Good Reason. Upon written notice by the Employee
to the Employer for Good Reason specifying in reasonable detail the basis for
such termination, provided, that such notice shall be given no more than thirty
(30) days following the event or condition which gives rise to such termination.
For purposes of this Agreement, the term “Good Reason” shall mean the occurrence
of any of the events or conditions described in subparagraphs (i) through
(ii) hereof without the Employee’s express written consent which is not
corrected within twenty (20) days after delivery by the Employee of written
notice to the Employer:

 

(i)            a material reduction in the Employee’s status, position, scope of
authority or responsibilities, the assignment to the Employee of any duties or
responsibilities which are materially inconsistent with such status, position,
authority or responsibilities; involuntary relocation of the Employee to an
extent requiring an increase in his commute to his normal place of employment of
more than 50 miles; or any removal of the Employee from or failure to reappoint
him to any of positions to which the Employee has been appointed by the
Employer, except in connection with the termination of his employment; or

 

(ii)           a material reduction by the Employer in the Employee’s
compensation or benefits, except in conjunction with a general reduction by the
Employer in the salaries of it’s executive level employees or the TDP site
management team.

 

(e)           Rights and Remedies Upon Termination.

 

(i)           If the Employee’s employment hereunder is terminated by the
Employer pursuant to §6(c) or by the Employee with Good Reason pursuant to
§6(d), then the Employee shall be entitled to receive (A) severance payments, in
accordance with the Employer’s then current payroll practices, at an annual rate
equal to the sum of (1) the Employee’s Base Salary in effect at the time of such
termination plus (2) the average of the Incentive Bonuses earned by the Employee
for the two fiscal years immediately preceding the date of termination, for a
period equal to eighteen (18) months (the “Severance Period”), (B) provided that
the Employee elects continuation coverage, commonly known as COBRA coverage,
under the health insurance plan maintained by the Employer for its full time
salaried employees, the Employer, during the Severance Period, will pay the
excess of the required COBRA premium for the Employee (and his spouse and
dependents to the extent covered by the Employer’s health insurance plan at the
time of Executive’s termination of employment) over the premium paid by the
Employee for such coverage immediately prior to the Employee’s termination of
employment, (C) payment of any expense reimbursements under §5 hereof for
expenses incurred in the performance of his duties prior to termination, and
(D) immediate vesting of the Employee’s deferred compensation account in
accordance with the Deferred Compensation Plan.

 

(ii)          Notwithstanding the provisions of §6(e)(i), in the event the
Employee accepts other employment during the Severance Period, the Employer
shall be entitled to reduce the amount payable under §6(e)(i) by an amount equal
to the income received by the Employee pursuant to such new employment during
the Severance Period.

 

(iii)          Except as otherwise set forth in this §6(e), the Employee shall
not be entitled to any severance or other compensation after termination.

 

--------------------------------------------------------------------------------


 

§7.           INVENTIONS; ASSIGNMENT. All rights to discoveries, inventions,
improvements and innovations (including all data and records pertaining thereto)
related to the Employer’s business, whether or not patentable, copyrightable,
registrable as a trademark, or reduced to writing, that the Employee may
discover, invent or originate during the term of his employment hereunder, and
for a period of six (6) months thereafter, either alone or with others and
whether or not during working hours or by the use of the facilities of the
Employer (“Inventions”), shall be the exclusive property of the Employer. The
Employee shall promptly disclose all Inventions to the Employer, shall execute
at the request of the Employer any assignments or other documents the Employer
may deem necessary to protect or perfect its rights therein, and shall assist
the Employer, at the Employer’s expense, in obtaining, defending and enforcing
the Employer’s rights therein. The Employee hereby appoints the Employer as his
attorney-in-fact to execute on his behalf any assignments or other documents
deemed necessary by the Employer to protect or perfect its rights to any
Inventions.

 

§8.           CONFIDENTIAL INFORMATION. The Employee recognizes and acknowledges
that certain proprietary and confidential information of the Employer, including
without limitation information regarding customers, pricing policies, methods of
operation, proprietary computer programs, sales, products, profits, costs,
markets, key personnel, formulae, product applications, technical processes, and
trade secrets (hereinafter called “Confidential Information”) are valuable,
special, and unique assets of the Employer and its affiliates. The Employee
shall not, during or after his term of employment, disclose any or any part of
the Confidential Information to any person, firm, corporation, association, or
any other entity for any reason or purpose whatsoever, directly or indirectly,
except as may be required pursuant to his employment hereunder and except as
required by law, unless and until such Confidential Information becomes publicly
available other than as a consequence of the breach by the Employee of his
confidentiality obligations hereunder. In the event of the termination of his
employment, whether voluntary or involuntary and whether by the Employer or the
Employee, the Employee shall deliver to the Employer all documents and data
pertaining to the Confidential Information and shall not take with him any
documents or data of any kind or any reproductions (in whole or in part) or
extracts of any items relating to the Confidential Information.

 

§9.           NON-COMPETITION. In consideration of the Employer’s obligations
hereunder, during the term of the Employee’s employment hereunder and during the
Designated Period (as defined herein), the Employee will not (i) anywhere within
North America, engage, directly or indirectly, alone or as a shareholder (other
than as a holder of stock of the Employer (or any of its affiliates) or as a
holder of less than five percent (5%) of the common stock of any publicly traded
corporation), partner, officer, director, employee or consultant of any other
business organization that (A) is engaged or becomes engaged in the business of
providing publishing and printing services journals, catalogs, and books or
(B) is engaged in any other business activity that the Employer is conducting at
the time of the Employee’s termination or any activity related thereto of which
the Employee had knowledge that the Employer proposes to conduct (the
“Designated Industry”), (ii) divert to any competitor of the Employer any
customer of the Employer, or (iii) solicit or encourage any officer, employee or
consultant of the Employer to leave its employ for employment by or with any
competitor of the Employer. The term “Designated Period” shall mean a period
following the termination of the Employee’s employment hereunder equal to the
longer of (a) twelve (12) months and (b) the Severance Period. If at any time
the provisions of this §9 shall be determined to be invalid or unenforceable, by
reason of being vague or unreasonable as to area, duration or scope of activity,
this §9 shall be considered divisible and shall become and be immediately
amended to only such area, duration and scope of activity as shall be determined
to be reasonable and enforceable by the court or other body having jurisdiction
over the matter; and the Employee agrees that this §9 as so amended shall be
valid and binding as though any invalid or unenforceable provision had not been
included herein.

 

--------------------------------------------------------------------------------


 

§10.         GENERAL.

 

(a)           Notices. All notices and other communications hereunder shall be
in writing or by written telecommunication, and shall be deemed to have been
duly given if delivered personally or if mailed by certified mail, return
receipt requested, postage prepaid or sent by written telecommunication or
telecopy, to the relevant address set forth below, or to such other address as
the recipient of such notice or communication shall have specified to the other
party hereto in accordance with this §10(a):

 

If to the Employer, to:

 

c/o The Sheridan Group, Inc.

11311 McCormick Road, Ste. 260

Hunt Valley, Maryland 21031-1437

Attention: President

 

With a copy to:

 

Carmen Romano

Dechert LLP

Cira Centre Building

2929 Arch Street

Philadelphia, PA 19104-2808

 

If to the Employee, to:

 

Robert M. Moore

The Dingley Press

119 Lisbon Street

Lisbon, ME 04250

 

(b)           Equitable Remedies. Each of the parties hereto acknowledges and
agrees that upon any breach by the Employee of her obligations under §§7, 8 and
9 hereof, the Employer will have no adequate remedy at law, and accordingly will
be entitled to specific performance and other appropriate injunctive and
equitable relief.

 

(c)           Severability. If any provision of this Agreement is or becomes
invalid, illegal or unenforceable in any respect under any law, the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired.

 

(d)           Waivers. No delay or omission by either party hereto in exercising
any right, power or privilege hereunder shall impair such right, power or
privilege, nor shall any single or partial exercise of any such right, power or
privilege preclude any further exercise thereof or the exercise of any other
right, power or privilege.

 

(e)           Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

(f)            Assigns. This Agreement shall be binding upon and inure to the
benefit of the heirs and successors of each of the parties hereto.

 

(g)           Arbitration of Disputes. Any controversy or claim arising out of
or relating to this Agreement or the breach thereof shall, to the extent
permitted by law, be settled by arbitration in any forum and form agreed upon by
the parties, or in the absence of such an agreement, under the auspices of the
American Arbitration Association (“AAA”) in Baltimore, Maryland in accordance
with the

 

--------------------------------------------------------------------------------


 

Employment Dispute Resolution Rules of the AAA, including, but not limited to,
the rules and procedures applicable to the selection of arbitrators.
Notwithstanding the foregoing, this §10(g) shall not preclude either party from
pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate, provided that any other relief shall be pursued through
an arbitration proceeding pursuant to this §10(g). The prevailing party shall be
entitled to collect reasonable fees and expenses incurred by the prevailing
party in connection with such arbitration or litigation from the other party to
such arbitration or litigation.

 

(h)           Entire Agreement. This Agreement contains the entire understanding
of the parties, supersedes all prior agreements and understandings relating to
the subject matter hereof and shall not be amended except by a written
instrument hereafter signed by each of the parties hereto.

 

(i)            Governing Law. This Agreement and the performance hereof shall be
construed and governed in accordance with the laws of the State of Maryland.

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Agreement to be duly executed as of the date and year first
above written

 

 

 

THE SHERIDAN GROUP, INC.

 

 

 

 

 

By:

/s/ John A. Saxton

 

 

 

John A. Saxton

 

 

President and Chief Executive Officer

 

 

Signed: March 28, 2006

 

 

 

 

 

 

 

 

/s/ R. Moore

 

 

 

Robert M. Moore

 

 

Signed: March 28, 2006

 

--------------------------------------------------------------------------------